Kellogg, J. (dissenting):
The building had been generally overhauled. The stairway leading to the second floor had been taken out and was located at a different place. The skeleton of the new stairs was up, but the regular treads were not placed upon the risers and stair frame. Evidently rough boards were nailed on to enable the workmen and others to make temporary use of the stairs. The floors were littered with plaster, dirt, shavings, lumber, nails and other things. Ho front door had been placed upon the hall, and the hall had not been wired for electricity, although the upper hallway leading to the Floyd’s apartment was lighted by the Floyds. Prior to the repairs the light upon the stairs had been maintained by the tenants. During the repairs, for two or three months, the plaintiff had been allowed to occupy her rooms rent free, but had begun to pay rent again, and when the hall was wired and the repairs finished the landlord was to light the hall. The rear stairway opened into a lane, and the Floyds, their visitors and the other tenant who did not move out, used that stairway at least until the new stairs'were up.
The plaintiff and Mrs. Baxter were visiting the Floyd apartment. They entered during the daytime and were frequent *305visitors and knew well the conditions. They left the Floyd apartment after dark, Mrs. Floyd accompanying them. In going down the stairs Mrs. Baxter fell against the plaintiff, causing her to fall and causing the injury complained of. Mrs. Baxter says: “ Mrs. Hicks went down a few steps ahead of me, down the steps; I was walking on her right along the wall. My feet struck, stepped on something that gave way with me; I felt for the step with my left foot and my heel caught in something in the stairs and threw me down stairs.” There was upon the landing a door frame, but it is evident that it did not cause Mrs. Baxter’s fall, as the frame was found in its correct position and, therefore, did not give way. Apparently she slipped upon the plaster or shavings, or some other substance that littered the stairway, and her foot caught the opening between the riser and the temporary tread, the opening being two or three inches. It is, therefore, evident that the door frame had nothing to do with the accident except it was an additional warning to the parties as to the general condition of the stairway and the building, that the stairway was not intended for general use but was in the hands of the carpenters. The plaintiff evidently knew of the back entrance, as the evidence indicates her frequent visits to the apartment, and unless she shut her eyes when she entered the Floyd apartment she must have seen that she was taking chances in using the stairway in that condition. She took the same chances that any person takes in going into a building which is being built or repaired and in attempting to use the temporary stairs which are intended for the use of the workmen. I favor an affirmance.
Judgment reversed and new trial granted, costs to abide event, as to the defendant Smith. All concurred, except Kellogg, J., dissenting. As to the defendant Johnson judgment affirmed, with costs. All concurred, except Howard and Woodward, JJ., dissenting.